WELLS, J.,
dissenting.
I would discharge jurisdiction in this case. First, as I read the district court’s opinion, it determined that the concealed information was not material, and therefore, the materiality requirement of De La Rosa v. Zequeira, 659 So.2d 239 (Fla.1995), was not met. Second, I hope Roberts v. Tejada, 814 So.2d 334 (Fla.2002), was not intended to eliminate the due diligence requirement of De La Rosa altogether. In the present case, the district court merely came to a conclusion, in the fact-specific situation, that there was not due diligence. I do not understand on what jurisdictional basis or for what reason this Court substitutes it judgment for that of the district *256court as to whether due diligence was exercised in this particular situation.
QUINCE, J., concurs.